Citation Nr: 0300688	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  00-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for residuals of a left knee fracture with 
arthritis.

2.  Entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
April 1964.

This case comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In a June 2000 VA Form 9, the veteran requested a Travel 
Board hearing at the RO.  In a statement dated September 
28, 2000, the veteran withdrew his request for a hearing.  
38 U.S.C.A. § 20.704(e) (2002). 

The veteran indicated that he could no longer work because 
of multiple disabilities in a statement dated June 30, 
2001.  This statement appears to be a claim for a 
nonservice-connected pension and is referred to the RO for 
appropriate action.

In an October 2001 decision, the Board denied service 
connection for acute follicular tonsillitis and remanded 
the case back to the RO for further development on the two 
remaining issues consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 14. 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  The case is now before the Board for additional 
appellate review.


REMAND

Upon review of the evidentiary record, the Board notes 
that in compliance with the October 2001 Board decision 
and remand, the RO complied with the notice requirements 
of the VCAA in a letter sent to the veteran in November 
2001.  In that letter, the RO also asked the veteran to 
furnish the names and addresses of all health care 
providers who had treated him for his left knee disability 
and to sign authorizations for release of such information 
and to provide any additional information or evidence that 
he wanted VA to obtain.  In a response received in 
December 2001, the veteran indicated that he received 
treatment at both the Brownwood, Texas VA Outpatient 
Clinic and the Temple, Texas VA Medical Center (VAMC); 
otherwise he did not have any additional medical evidence.  
In compliance with the October 2001 remand, the RO also 
obtained recent VA treatment records from the Brownwood 
and Temple VA facilities and scheduled the veteran for a 
joint examination in July 2002.  The record indicates that 
the joint examination was canceled because the veteran 
failed to report.  In a November 2002 statement, the 
veteran noted that he did not remember having an 
examination scheduled on July 1, 2002 at any VA facility 
and added that the RO had done nothing to comply with the 
Board's remand.  On an accompanying VA Form 21-4138, the 
veteran requested expedited submission of his appeal to 
the Board and stated that he did not desire to wait for 
the expiration of the 60-day due process period.

The October 2001 Board decision and remand also 
specifically instructed the RO to schedule the veteran for 
a social and industrial survey to obtain information on 
the veteran's activities and occupational history.  The 
Board's remand advised the veteran that failure to 
cooperate by attending the VA examinations might adversely 
affect his claim.  See 38 C.F.R. § 3.655 (2002).  The 
record does not show that the veteran was scheduled for a 
social and industrial survey.

Moreover, although the RO complied with the notice 
provisions of the VCAA, it does not appear that the RO has 
complied with the duty to assist provisions of the VCAA 
with respect to the veteran's claims.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  The VCAA provides a 
broader VA obligation to obtain relevant records and 
advise a claimant of the status of those efforts where 
such a procedure is necessary to make a decision on a 
claim.  In this regard, the Board notes that a review of 
the record indicates that the veteran noted in his 
November 2002 statement that a vocational expert had 
testified at a Social Security Administration (SSA) 
disability hearing that he could not longer do any of the 
work he had previously done and none of his skills were 
transferable in his current disabled state.  The claims 
file does not reflect an attempt by the RO to secure a 
copy of the veteran's SSA claim, supporting documentation 
or SSA decision.  Without obtaining and reviewing SSA 
records, the Board cannot be sure that such records might 
not aid in the establishment of entitlement to an 
increased rating or a TDIU.  See 38 U.S.C. § 5103A(c); see 
also Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).  

On remand, the RO should request copies of the veteran's 
SSA claim and decision, if any, including all available 
supporting medical evidence.  Since the veteran continues 
to allege that his left knee disability has worsened, the 
RO should attempt to obtain any VA treatment records not 
already associated with the record from August 2002 to the 
present.  Following the above development, the RO should 
schedule the veteran for another joint examination and for 
a social and industrial survey to obtain the opinions 
sought in the Board's October 2001 decision.  The Board 
emphasizes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Finally, the Board acknowledges that the RO did 
readjudicate and issue a supplemental statement of the 
case (SSOC) relating to the claims on appeal as instructed 
in the remand.  But since the RO failed to ensure 
completion of the requested development, the RO will need 
to readjudicate and issue another SSOC.

The Court has held that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, under the 
holding in Stegall, this case must be remanded again to 
ensure full compliance with the Board's October 2001 
remand and the provisions of the VCAA.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain VA inpatient 
and outpatient medical records 
pertaining to treatment for his left 
knee disability from August 2002 to the 
present.  All records obtained should 
be added to the claims file.  The RO 
should document its efforts in this 
regard in the claims file.  If the 
veteran's treatment records cannot be 
located, the RO should so note.

2.  The RO should also obtain and 
associate with the claims file copies 
of the veteran's claim and any written 
decision concerning his claim for 
disability benefits from the SSA and 
copies of any medical records 
submitted, or utilized, in support of 
his claim.

3.  The RO should review the entire 
file and ensure for both issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West Supp. 2002) and 38 C.F.R. 
§ 3.159 (2002) is fully satisfied.

4.  A VA social and industrial survey 
should be undertaken by a social worker 
for the purpose of obtaining 
information on the veteran's activities 
and occupational history.  The social 
worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education and 
employment history, and social and 
industrial capacity.  With regard to 
his employability, the veteran should 
be asked to provide the names and 
addresses of businesses where he has 
worked and/or sought employment.  Any 
potential employment opportunities 
should be identified.  The claims file 
must be made available to the social 
worker in conjunction with the survey 
as it contains important historical 
data.

5.  Following completion of the above 
development, the RO should schedule the 
veteran for a VA examination by an 
orthopedist for the purpose of 
assessing the current severity of the 
veteran's service-connected left knee 
disability and the effect of such 
disability upon his employability.  All 
indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The 
left knee should be examined for 
degrees of both active and passive 
range of motion (flexion and extension) 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also note the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also offer an opinion as to the degree 
to which pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  The claims file 
with the newly associated records and a 
copy of this remand and the October 
2001 Board decision must be made 
available to, and be reviewed by, the 
examiner prior to the examination.  A 
complete rationale for any opinions 
expressed should be included in the 
examination report.

Finally, the examiner should indicate 
whether, and to what extent, the 
veteran's service-connected left knee 
disability might be deemed to interfere 
with his ability to secure or to 
maintain substantially gainful 
employment.  The examiner's opinions, 
in all respects, should reflect a 
review of the entire evidentiary 
record.

6.  Following completion of the above, 
the RO must review the claims file and 
ensure that the requested development 
has been completed in full.  If it is 
incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
examination report.  If that report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.  

7.  Thereafter, the RO should review 
the entire record to determine whether 
an increased rating is warranted for 
the veteran's service-connected left 
knee disability.  In particular, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2002), as described by the United 
States Court of Appeals for Veterans 
Claims in DeLuca v. Brown, 
8 Vet. App. 202, 205-08 (1995) must be 
considered.

The RO should also determine whether a 
total rating for compensation purposes 
based on individual unemployability may 
be granted on a schedular basis under 
38 C.F.R. § 4.16(a) (2002), and, if 
not, whether the claim for such a 
rating should be referred to the 
appropriate official for extraschedular 
consideration under 38 C.F.R. § 4.16(b) 
(2002).

8.  If any benefit sought, for which a 
timely notice of disagreement was 
filed, is not granted to the veteran's 
satisfaction, the RO should provide the 
appellant and his attorney with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of 
the veteran until notified by the RO; however, the veteran 
is advised that failure to cooperate by reporting for any 
examination may adversely affect the outcome.  38 C.F.R. § 
3.655 (2002).  The appellant and his attorney have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




